Mr. Justice Hand delivered the opinion of the court: This is an action of assumpsit brought in the circuit court of Cook county by the appellant, against the appellee, to recover damages in the sum of §10,000 for the breach of a contract in writing, whereby the appellee, a theatrical manager, engaged the appellant, a specialist in monologue, to perform for appellee at such places and theaters in the United States and Canada as appellee might require, for the theatrical season of 1898 and 1899, the season to begin on or about August 15,1898, and continue for not less than thirty weeks. Appellant agreed to “render satisfactory services,” and appellee agreed to pay for “satisfactory services” the sum of $250 per week. Appellant entered upon his engagement on August 15, and continued until November 5, 1898, when the contract was terminated by appellee. Appellant was paid for his services in full, up to and including November 5. The case was tried by the court and a jury. At the close of all the evidence the court peremptorily instructed the jury to find for the defendant, and a motion for a new trial having been overruled and judgment rendered on the verdict, the appellant perfected an appeal to the Appellate Court for the First District, where the judgment of the circuit court was affirmed, and a further appeal has been prosecuted to this court. The question presented for decision is, did the circuit court err in taking the case from the jury? There was no conflict in the evidence, and the facts being admitted, it was the duty of the court to direct the jury as to whether or not such facts, in law, amounted to a legal justification for the discharge of the appellant. The company managed by appellee was a minstrel company. The appellant was requested by appellee a number of times to shorten the time of his performance and to .try his part in black face, with both of which requests he positively declined to comply. Wood, in his work on Master and Servant, (sec. 119,) says: “Refusing to obey the reasonable orders of the master is a good ground' for discharge from service, for in every contract of hiring there is an implied contract on the part of the servant that he will obey the lawful and reasonable commands of his master.” The appellee was the proprietor of the company and had the right to direct its management, and if appellant refused to comply with his reasonable request the appellee had the right to discharge him. We do not think the court erred in holding, as a matter of law, that the request made of appellant to shorten the time of his performance and to try his part in black face, under the circumstances shown by the undisputed testimony, was not unreasonable, arbitrary or capricious, and that he was bound to comply therewith, and upon a refusal so to do that the appellee had the right to discharge him and terminate the contract. The contract of employment provided that appellant should render “satisfactory services,” for which he was to receive the sum of $250 per week. It contained no provision in any manner limiting the appellee in the exercise of his judgment as to what should be deemed “satisfactory services.” The appellant did not undertake to render services which should satisfy a court or jury, but undertook to satisfy the taste, fancy, interest and judgment of appellee. It was the appellee who was to be satisfied, and if dissatisfied he had the right to discharge the appellant at any time for any reason, of which he was the sole judge. (Goodrich v. Van Nortwick, 43 Ill. 445; Crawford v. Mail and Express Publishing Co. 57 N. E. Rep. 616.) In the Goodrich case the plaintiff purchased and paid for a fanning mill, with the agreement that if it did not suit him and answer his purpose he might return it within thirty days. It was held that the mill must answer both requirements, and if it did not suit the purchaser he had the right to return it and recover back the purchase price, and that he was the sole judge of whether or not he was- suited. In the Crawford case the plaintiff made a contract to write for the defendant’s newspaper for two years, provided his services should be satisfactory to the publisher, and it was held that the defendant had the right to discharge the plaintiff at any time if his services were unsatisfactory, of which fact the defendant was the sole judge. We find no reversible error in this record. The judgment of the Appellate Court will therefore be affirmed. Judgment affirmed.